Title: From Thomas Jefferson to Thomas Munroe, 23 July 1807
From: Jefferson, Thomas
To: Munroe, Thomas


                        
                            July 23. 07.
                        
                        While Th: Jefferson regrets the cause which obliges mr Munroe to be absent from this place, it is too
                            imperative a one to admit of objection. as Th:J. will be absent himself shortly, he wishes, before mr Munroe’s departure
                            to give orders for whatever monies may be wanting from the different funds for July, Aug. & Sep. dating them monthly. on
                            this subject, a previous conversation might perhaps be useful. he salutes mr Munroe with esteem.
                    